Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  “Claims 1-15 remain as Claims 1-15”. 

Reasons for Allowance
3.	The 112(b) rejection set forth in paragraph 4 of the previous Office action mailed 03/29/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 5 and 6 to provide the same with clarity. 
	Written descriptive support for this amendment is found at page 20, paragraph [0095] and page 22, paragraph [0099] of the specification as originally filed. 
	See Claim Amendment filed 06/06/2022.
4.	The present claims are allowable over the prior art references, namely English Translation of JP 10-367051 (hereinafter referred to as “JP ‘705”) and Okada et al. (US 2015/01823152).
5.	Upon consideration in light of applicants’ arguments provided at Pages 6-10 of their Remarks filed 12/20/2021, the 103 rejection set forth in paragraph 3 of the previous Office action mailed 08/19/2021 is no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed specific methods for preparing a surface-treated colored inorganic particle and dental mill blank. 
	Accordingly, claims 1-15 are deemed allowable over the prior art references of record.
Correspondence
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants 06/18/2019. 
        2 Cited in the IDS submitted by applicants 06/18/2019.